Citation Nr: 1029288	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disorder of the fifth 
finger of the left hand.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a mental/psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
June 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the Veteran's petition to reopen his 
claims of entitlement to service connection for a claimed injury 
to the fifth finger of the left hand, a claimed injury to the 
thumb of the right hand, a back disorder, and drug and alcohol 
dependency (claimed as a mental condition).  In July 2005, the 
Veteran submitted a notice of disagreement (NOD) for the issues 
of a left fifth finger disorder and a mental/psychiatric 
disorder.  In November 2005, he submitted an NOD for the issue of 
a back disability.  He subsequently perfected his appeal for a 
left fifth finger disability in November 2005.

In May 2006, the Veteran presented sworn testimony during a 
Travel Board hearing in Pittsburgh, Pennsylvania.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

In an August 2006 decision, the Board reopened and denied the 
Veteran's claim of entitlement to service connection for a left 
fifth finger disorder and remanded his claims of entitlement to 
service connection for a back disorder and a mental/psychiatric 
disorder.

The Veteran appealed the Board's denial of service connection for 
a disorder of the fifth finger of the left hand to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2008, the Court issued an order granting an January 2008 
joint motion to remand (JMR) the appeal to the Board.  The appeal 
was returned to the Board for action consistent with the 
January 2008 JMR and February 2008 Court order.

As the chairman of the May 2006 Board hearing is no longer 
employed at the Board, the Board remanded the Veteran's claim in 
December 2009 in order to afford the Veteran an opportunity for a 
hearing before another Veterans Law Judge.  In March 2010, he 
presented sworn testimony during a Travel Board hearing in 
Pittsburgh, Pennsylvania, which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's claims file.

As noted above, the Board remanded the Veteran's petitions to 
reopen his claims of entitlement to service connection for a back 
disorder and a mental/psychiatric disorder in August 2006.  
Specifically, the Board ordered the RO to issue a statement of 
the case (SOC) on these issues in compliance with Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board is obligated by law to 
ensure that the RO complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board finds that the Appeals 
Management Center (AMC) has not complied with the August 2006 
remand directive, as discussed more fully below.  As such, these 
matters must be remanded yet again.  See Stegall, supra.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2005, and that it has been 
remanded in the past.  Consequently, the Board wishes to assure 
the Veteran that it would not be remanding this case again unless 
it was essential for a full and fair adjudication of his claims.

Initially, as noted above, the Veteran's petitions to reopen his 
claims of entitlement to service connection for a back disorder 
and a mental/psychiatric disorder were remanded in August 2006 
for the issuance of an SOC.  However, a review of the claims file 
is negative for an SOC for either of these issues.  The Board 
notes that the RO did issue a January 2008 rating decision with 
regard to the issue of service connection for a 
mental/psychiatric disorder.  However, a subsequent rating 
decision in response to the Veteran's NOD and the Board's remand 
is not sufficient to satisfy the Board's August 2006 remand 
directive.  Thus, these issues must be remanded once again for 
the issuance of an SOC, in compliance with the Board's 
August 2006 remand directive.  See Stegall, supra.

With regard to the Veteran's claim of entitlement to service 
connection for a disorder of the fifth finger of the left hand, 
this claim must be remanded for further development consistent 
with the January 2008 JMR and February 2008 Court Order.

The Veteran alleges that he fell in the shower while in service, 
injuring his fifth finger of his left hand.  The service 
treatment records are negative for any treatment for the left 
hand.  At his March 2010 hearing, the Veteran asserted that he 
had been taken to sick call and received a personal training 
profile following his alleged injury.  The claims file does not 
contain any of the Veteran's service personnel records in order 
to verify these claims.  Therefore, the AMC should attempt to 
obtain the Veteran's service personnel records.

Further, in compliance with the January 2008 JMR and 
February 2008 Court Order, the Veteran must be afforded a new VA 
examination and nexus opinion.  Although a review of the record 
reflects that the Veteran was examined with regard to his left 
fifth finger in June 1995 in conjunction with his original 
service connection claim, the June 1995 examiner did not provide 
an opinion as to the etiology of the Veteran's disability or any 
medical nexus to his time in service.  Therefore, the June 1995 
VA examination is not adequate to render a decision on the issue 
of entitlement to service connection for a disorder of the fifth 
finger of the left hand.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007) (When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claim of entitlement to service connection 
for a disorder of the fifth finger of the left hand must be 
remanded for a new VA examination.

As this case is being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet associated 
with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his 
representative with a statement of the case 
regarding his petitions to reopen his claims 
of entitlement to service connection for a 
back disorder and a mental/psychiatric 
disorder.  They should be advised of the time 
period in which to perfect an appeal.  If the 
Veteran perfects an appeal, these issues 
should be returned to the Board for further 
appellate consideration.

2.  Obtain and associate with the claims file 
any outstanding VA treatment records prepared 
since August 2007.

3.  The AMC should contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, to obtain the Veteran's 
complete service personnel records for his 
period of his active service from 
September 1988 to June 1990.  In requesting 
these records, the AMC should follow the 
current procedures prescribed in 38 C.F.R. § 
3.159 with respect to requesting records from 
Federal facilities.  The AMC is reminded that 
it should continue efforts to procure the 
Veteran's service records until either the 
records are received, or until it receives 
specific information that the records sought 
do not exist or that further efforts to 
obtain them would be futile.  All records 
and/or responses received should be 
associated with the claims folder.

4.  Then, the Veteran must be scheduled for 
an examination with an appropriate examiner.  
All indicated studies should be performed.  
The claims folder should be provided to the 
examiner for review of pertinent documents 
therein in connection with the examination, 
and the examination report should reflect 
that such a review was conducted.  A complete 
history should be obtained from the Veteran 
and be considered by the examiner.  The 
examiner should provide an opinion as to the 
likelihood that the Veteran's current left 
fifth finger disability was caused or 
aggravated by his military service.  A 
complete rationale must be provided for any 
opinion offered.

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

5.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claim of entitlement 
to service connection for a disorder of the 
fifth finger of the left hand should be 
readjudicated.  If the claim remains denied, 
a supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, all issues 
properly on appeal should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

